Citation Nr: 0433883	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-04 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals, osteochondritis dissecans, right knee, with scar, 
status-post arthroplasty, currently evaluated as 60 percent 
disabling.

2.  Entitlement to the assignment of an initial rating in 
excess of 60 percent for residuals of a lumbar fusion at L3-
S1.

3.  Entitlement to the assignment of an initial compensable 
rating for gastritis with duodenal and gastric ulcers. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1944.

When the issue of entitlement to an increased evaluation for 
the veteran's right knee disability (prior to his April 3, 
2000, private total right knee arthroplasty) was previously 
before the Board of Veterans' Appeals (BVA or Board) in 
August 2001, the Board denied entitlement to an evaluation in 
excess of 10 percent for a right knee disability, prior to 
April 3, 2000.  The Board also assigned a separate 10 percent 
evaluation, based on recurrent mild instability, from 
December 27, 1996, to April 2, 2000.  

The Board remanded the issue of entitlement to an evaluation 
in excess of 30 percent, from June 1, 2001, for the right 
knee disability to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, for additional 
development.  Specifically, the RO was requested to obtain 
medical records dated after the veteran's April 2000 
arthroplasty and conduct a VA examination.  

A March 2003 rating decision characterized the veteran's 
right knee disability as entitlement to an increased 
evaluation for post-operative residuals, osteochondritis 
dissecans, right knee, with scar, status-post arthroplasty, 
and assigned a 60 percent evaluation, effective June 1, 2001.  
The rating decision noted that this was the date immediately 
following a one-year total evaluation for right knee 
replacement (the veteran's right knee replacement was 
evaluated as 100 percent disabling, under 38 C.F.R. § 4.30 
from April 2, 2000, to May 31, 2001, and under Diagnostic 
Code 5055 from June 1, 2000, to May 31, 2001).  This issue is 
now before the Board for final appellate consideration.

The issues of entitlement to an increased initial evaluation 
for residuals, lumbar fusion at L3-S1, currently evaluated as 
60 percent disabling, and entitlement to a compensable 
initial evaluation for gastritis with duodenal and gastric 
ulcers are also before the Board on appeal from the March 
2003 rating decision.  This rating decision granted service 
connection for each disability, effective March 20, 2002, and 
assigned the current evaluations.  A September 2004 decision 
by a Decision Review Officer assigned an effective date of 
September 28, 1998, for the grant of service connection, and 
the 60 percent evaluation, for residuals of lumbar fusion at 
L3-S1.

In June 2001, the veteran failed to report for a scheduled 
hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The 60 percent evaluation for the veteran's post-
operative residuals, osteochondritis dissecans, right knee, 
with scar, status-post arthroplasty, is the highest schedular 
evaluation available.

3.  The competent medical evidence indicates that the 
veteran's gastritis with duodenal and gastric ulcers was 
productive of mild but no more than mild symptoms despite 
treatment, from March 20, 2002 through June 27, 2004; it does 
not currently result in small nodular lesions and symptoms of 
gastritis, or active ulcers.  

4.  The competent medical evidence indicates that the 
veteran's residuals of a lumbar fusion at L3-S1 result in 
pain and significant limitation of spinal motion; however, 
the disability is not characterized by residuals of a 
fracture of the spine with cord involvement, complete bony 
fixation (ankylosis) of the spine of an unfavorable angle, or 
unfavorable ankylosis of the entire spine; there is also no 
medical evidence to show that the veteran's neurological 
residuals more nearly approximate moderately severe 
incomplete paralysis to one lower extremity and  moderate 
incomplete paralysis to the other lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for post-operative residuals, osteochondritis dissecans, 
right knee, with scar, status-post arthroplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2004).

2.  The criteria for an initial evaluation in excess of 60 
percent for residuals, lumbar fusion at L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (from September 26, 
2003).  

3.  The criteria for the assignment of an initial, staged 
rating of 10 percent for gastritis with duodenal and gastric 
ulcers, but not more than 10 percent, from March 20, 2002, 
through June 27, 2004, have been met; the criteria for a 
compensable rating for gastritis with duodenal and gastric 
ulcers from June 28, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7305-7306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before and after the enactment 
of the VCAA.  The regulations issued to implement the VCAA 
are expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to each of the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Regarding the veteran's claim for 
an increased evaluation for his right knee disability, the 
Board concludes that discussions in the August 1997 rating 
decision denying an evaluation in excess of 10 percent; the 
corresponding November 1997 statement of the case (SOC); 
supplemental statements of the case (SSOCs) dated in June 
1999, May 2000, June 2001; the March 2003 rating decision 
assigning a 60 percent evaluation; and a September 2004 SSOC 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.  

Regarding the veteran's remaining claims for the assignment 
of higher initial ratings, the Board concludes that 
discussions in the March 2003 rating decision granting 
service connection for gastritis with duodenal and gastric 
ulcers and residuals of lumbar fusion at L3-S1; a September 
2004 SOC; and a September 2004 Decision Review Officer 
decision assigning an earlier effective date for the grant of 
service connection and the 60 percent evaluation for 
residuals of lumbar fusion, adequately informed him of the 
information and evidence needed to substantiate all aspects 
of these claims.

VCAA notice letters dated in April 2001, May 2001, July 2002 
and June 2004 (which together addressed all three issues on 
appeal, including the downstream issues of entitlement to the 
assignment of higher initial ratings for the lumbar back and 
ulcers) informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the August 1997 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

In addition, the RO provided the veteran VCAA notice with 
regard to his claims for service connection for the lumbar 
back and gastritis with ulcers prior to the March 2003 rating 
decision on appeal.  As noted above, the RO also provided 
VCAA notice to the downstream issues of entitlement to the 
assignment of higher initial ratings for these disabilities.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
the June 2004 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations March 2003 and June 
2004 with regard to his current claims.  The Board finds that 
the relevant medical evidence of record, to include these VA 
examination reports as well as post-service treatment 
records, contains sufficient detail to make a decision on his 
claims.  Thus, there is no duty to provide additional 
examination with regard to these issues.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has presented contentions during a September 1998 
hearing, as well as in written correspondence.  In essence, 
he maintains that the current evaluations assigned for the 
service-connected disabilities on appeal do not adequately 
reflect the severity of those disabilities.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As the veteran's right knee disability was evaluated as 100 
percent disabling from April 3, 2000, to May 31, 2001, the 
Board will only address evidence relevant to the appropriate 
rating for this disability from June 1, 2001.  Similarly, as 
the effective date of the veteran's award of service 
connection for gastritis and ulcers is March 20, 2002, the 
Board will only address evidence related to the appropriate 
rating for this disability from that date.  On the other 
hand, as the effective date for the veteran's grant of 
service connection for residuals of lumbar fusion at L3-S1 is 
September 28, 1998, the Board will address all evidence 
relevant to the appropriate rating for this disability from 
that date forward.  

VA and private examination reports and treatment records have 
been obtained.  Private medical reports indicate that the 
veteran underwent three lumbar laminectomies and a lumbar 
fusion in the 1990's.  VA treatment records show that the 
veteran complained of low back pain throughout the relevant 
appeal period.  They are negative for any indication of full 
spine ankylosis and do indicate that the veteran had some 
range of motion of the spine.  

Attached to the report of a September 2001 VA examination is 
an anatomical figure providing that the veteran's right knee 
post-operative scar was 19 cm long.  The scar was white, 
linear, and without disfigurement or tenderness.  The 
examination described the veteran's scars as well-healed.  

The report of a March 2003 VA orthopedic examination provides 
that the examiner had reviewed the veteran's records.  The 
examiner noted that the veteran had undergone a right total 
knee arthroplasty on April 3, 2000, and had undergone a 
lumbar fusion.  His ulcers had responded very well to 
medication and presently he had no active ulcers.  There was 
no evidence of any hematemesis or hemoptysis or frank blood 
in the stool.  

On physical examination, the veteran's abdomen was clinically 
stable and there was no evidence of epigastric pain, 
heartburn, heart pains, nausea or vomiting.  The veteran's 
cervical spine was normal, he had mild to moderate kyphosis 
of the thoracic spine and no significant motion of the lumbar 
spine.  The pertinent diagnoses were right knee post-
traumatic choncrocalinosis, status-post total knee 
arthroplasty with residual chronic recurrent pains, 
clinically no instability; lumbar L3-S1 fusion with chronic 
recurrent pains; and treated duodenal and gastric ulcer, 
likely secondary to the medications, presently with mild 
reflux esophagitis and on treatment.  The examiner commented 
that the veteran's ulcers were presently much better after he 
had stopped taking Indocin.  

The report of a June 2004 VA orthopedic examination provides 
that the examiner reviewed the veteran's computerized medical 
files and claims file.  The veteran's residuals of lumbar 
fusion included daily and significant lumbar pain.  He was on 
no specific therapy and did not use a back brace.  He was 
unable to perform lifting or bending activities, walk more 
than 200 feet, stand for more than 10-15 minutes, or sit in a 
chair for more than several minutes.  On physical 
examination, there was a lumbar fusion scar as previously 
described, with no associated tenderness.  The veteran did 
have some flexion, extension, bilateral flexion and bilateral 
rotation.  All ranges of motion were accompanied by 
significant lumbar pain and an accompanying facial grimace.  
Repetitive range of motion testing be repeated forward 
bending was difficult secondary to the level of the veteran's 
discomfort.  He developed significant lumbar pain after four 
or five repetitions.  No reduction in range of motion could 
be appreciated on the present examination and no fatigability 
or incoordination was noted.  The diagnosis was degenerative 
disc disease lumbar spine, status-post multi-level lumbar 
fusion.  

The examiner reported that there had been no change in the 
veteran's peptic ulcer since his last VA examination.  The 
veteran denied any GI symptoms and was on no specific therapy 
for ulcer disease.  On physical examination, there were 
multiple surgical scars as previously described.  There was 
no significant epigastric tenderness and no epigastric mass 
noted.  The diagnosis was peptic ulcer disease.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Post-operative Residuals, Osteochondritis Dessicans, Right 
Knee, 
with Scar, Status-post Arthroplasty

The veteran's right knee impairment is evaluated under 
Diagnostic Code 5055 for knee replacement (prosthesis).  
Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 
percent and 10 percent ratings based on x-ray findings, 
above, may not be combined with ratings based on limitation 
of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 
For purposes of rating arthritis, the knee is a major joint. 
38 C.F.R. § 4.45(f) (2004).  

The maximum rating for recurrent subluxation or lateral 
instability is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The maximum rating for limitation of flexion of a knee is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
maximum rating for limitation of extension of a knee is 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent.  
The veteran is already as the highest possible evaluation for 
the prosthetic replacement of a knee more than one year 
earlier.  Diagnostic Code 5055.  

The Board has considered whether a rating in excess of 60 
percent could be granted under alternative diagnostic codes.  
It is pertinent to note that, while limitation of motion 
found in Code 5055 overlaps with that found in Codes 5260 and 
5261,   separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic code 5261 (leg, 
limitation of extension) both codified at 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004.  Moreover, the law permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable. See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in the instant 
case, there is no combination of limitation of extension, 
flexion and instability or subluxation that would result in a 
combined rating in excess of 60 percent and, in any event, 
the "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, and specifically for this case, the 
combined evaluations for disabilities affecting the lower 
extremity at and below the knee shall not exceed the 60 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5164.  38 C.F.R. § 4.68.  

The Board recognizes the veteran's reports of right knee 
pain.  When evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. §§ 4.40, 4.45 allow for consideration of 
functional loss due to pain, weakness, excess fatigability 
and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a veteran is at the maximum for limitation of 
motion, these provisions do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In this case, the veteran's 
current evaluation is higher than the maximum rating for loss 
of motion.  Since there is no applicable diagnostic code that 
provides an evaluation in excess of 60 percent for limitation 
of motion of the knee (see Diagnostic Codes 5256-5262 
(2004)), consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is not in order.

The Board recognizes that the veteran has a post-operative 
scar on the right knee.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
veteran's service-connected scar is asymptomatic and results 
in no additional functional impairment.  38 C.F.R. § 4.118 
(prior to August 30, 2002); 38 C.F.R. § 4.118 (2003).  
Moreover, as noted above, a rating in excess of 60 percent 
for combined disabilities affecting the knee is precluded by 
the amputation rule.  38 C.F.R. § 4.68.  Thus, the RO's 
failure to provide the veteran the pertinent rating criteria 
is harmless error.

Gastritis with Duodenal and Gastric Ulcers

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following an award of service 
connection.  Thus, the severity of this disability is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2004).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2004).

The veteran's gastritis with duodenal and gastric ulcers is 
evaluated under Diagnostic Code 7307 (hypertrophic gastritis) 
- 7305 (duodenal ulcer).  Under Diagnostic Code 7307, chronic 
hypertrophic gastritis (identified by gastroscope) with small 
nodular lesions and symptoms warrants a 10 percent 
evaluation.  Under Diagnostic Code 7305, a mild duodenal 
ulcer with recurring symptoms once or twice yearly warrants a 
10 percent evaluation.  In addition, under Diagnostic Code 
7306, a mild marginal (gastrojejunal) ulcer with brief 
episodes of recurring symptoms once or twice yearly warrants 
a 10 percent evaluation.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

Based on a thorough review of the record, the Board finds 
that the competent medical evidence indicates that the 
veteran's gastritis with duodenal and gastric ulcers was 
productive of mild but no more than mild symptoms despite 
treatment, from March 20, 2002 through June 27, 2004.  
However, the medical evidence from June 28, 2004 shows that 
the veteran's gastrointestinal disorder is asymptomatic and 
does not require treatment.  This latter evidence indicates 
that the veteran's gastritis with duodenal and gastric ulcers 
does not currently result in small nodular lesions and 
symptoms of gastritis, or active ulcers.  Accordingly, the 
criteria for the assignment of an initial, staged rating of 
10 percent for gastritis with duodenal and gastric ulcers, 
but not more than 10 percent, from March 20, 2002 through 
June 27, 2004, have been met, and the criteria for a 
compensable rating for gastritis with duodenal and gastric 
ulcers from June 28, 2004 have not been met.  38 C.F.R. §§  
4.114, Diagnostic Codes 7305-7306.

As to the latter finding of a zero percent rating, the Board 
recognizes the veteran's assertions that his symptoms warrant 
a compensable evaluation.  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that his gastritis with duodenal and gastric ulcers 
warrants a compensable evaluation under the applicable 
criteria from June 28, 2004.  As there is no competent 
medical evidence of symptoms warranting a compensable 
evaluation from that date, the Board finds that the veteran's 
gastritis with duodenal and gastric ulcers does not warrant a 
10 percent rating after June 27, 2004.  38 C.F.R. § 4.31.  

Residuals of Lumbar Fusion, L3-S1

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following an award of service 
connection.  Thus, the severity of this disability is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

The veteran's low back disability is evaluated as 
intervertebral disc syndrome, under Diagnostic Codes 5293 and 
5243.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)).  The regulations regarding diseases and 
injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.  
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243) (2003)).  Under the latest revisions, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).

The September 2004 SOC properly informed the veteran of all 
versions of the spinal rating criteria relevant to his claim.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

In the veteran's case, none of the original or revised 
criteria for rating back disabilities is more advantageous to 
the veteran in that none result in an evaluation in excess of 
60 percent.  

The veteran's current 60 percent rating greater than the 
maximum allowed for limitation of motion of the lumbar spine 
or lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic codes 
5292 and 5295) and infavorable ankylosis of the lumbar spine 
(38 C.F.R. § 4.71a, Diagnostic code 5289), in effect prior to 
September 26, 2003.  The 60 percent rating is the maximum 
evaluation allowed under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, in effect prior to September 23, 2002.  Evaluations in 
excess of 60 percent are provided by Diagnostic Codes 5285 
and 5286, and the General Rating Formula (unfavorable 
ankylosis of entire spine) (effective September 26, 2003) on 
the basis of combined orthopedic and neurological ratings.  
With respect to Diagnostic Codes 5285 and 5286, ankylosis is 
the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5285 provides a 100 percent evaluation for 
residuals of a fracture of the spine with cord involvement, 
bedridden or requiring long leg braces.  Diagnostic Code 5286 
provides a 100 percent evaluation for complete bony fixation 
(ankylosis) of the spine of an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

The veteran's current 60 percent rating is the maximum 
allowed for limitation of motion of the lumbar spine under 
the former or current criteria for rating disabilities of the 
lumbar spine.  The Board has considered the veteran's 
complaints of back pain and acknowledges that his pain did 
result being unable to perform more than four or five forward 
bendings during the June 2004 VA examination.  However, the 
Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  Johnston, supra.  
Therefore, higher schedular ratings under either Diagnostic 
Code 5293 or the revised and renumbered Diagnostic Code 5243 
are not possible.

The Board notes the evidence of record does not show nor does 
the veteran allege that his low back disability involves the 
spinal cord or that his spine is ankylosed.  In fact, the 
March 2003 and June 2004 VA examination reports and the VA 
and private treatment records are negative for any evidence 
of residuals of a fracture of the spine with cord 
involvement, bedridden or requiring long leg braces 
(Diagnostic Code 5285), complete bony fixation (ankylosis) of 
the spine of an unfavorable angle (Diagnostic Code 5286), or 
unfavorable ankylosis of the entire spine (General Rating 
Formula for Diseases and Injuries of the Spine).  In the 
absence of spinal cord involvement or ankylosis, entitlement 
to a higher schedular rating under alternative rating 
criteria for the veteran's service-connected lumbar spine 
disability is also not possible under any applicable 
regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 
5295 (effective before September 26, 2003) and Diagnostic 
Code 5237 (effective from September 26, 2003).

However, notwithstanding the current 60 percent rating, 
consideration of higher combined or separate ratings for 
chronic orthopedic manifestations and chronic neurologic 
disability manifestations is applicable.  While the veteran's 
chronic orthopedic manifestations warrant the maximum 
schedular rating of 40 percent for limitation of lumbar spine 
motion or for lumbosacral strain, the Board finds the 
evidence does not demonstrate that he has more than mild 
incomplete paralysis to the lower extremities as to warrant a 
higher combined rating.  See 38 C.F.R. §§ 4.25, 4.124, 
Diagnostic Code 8520 (in accordance with the provisions of 38 
C.F.R. § 4.25 a combined rating in excess of 60 percent would 
require a 40 percent rating for chronic orthopedic 
manifestations and findings of at least a 40 percent rating 
for moderately severe incomplete paralysis to one lower 
extremity and at least a 20 percent rating for moderate 
incomplete paralysis to the other lower extremity).  There is 
no competent evidence of more than moderate incomplete 
paralysis to the lower extremities as to warrant a higher 
combined rating in excess of 60 percent.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 60 
percent for residuals, lumbar fusion at L3-S1. 

In so finding, the Board recognizes the veteran's assertions 
that his symptoms warrant a compensable evaluation.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his residuals of a lumbar fusion warrant a compensable 
evaluation under the applicable criteria.  

Consideration of an Extraschedular Rating and the Doctrine of 
Reasonable Doubt

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 60 percent for post-operative 
residuals, osteochondritis dissecans, right knee, with scar, 
status-post arthroplasty, is denied.

An initial evaluation in excess of 60 percent for residuals, 
lumbar fusion at L3-S1, is denied.

An initial, staged rating of 10 percent for gastritis with 
duodenal and gastric ulcers,  from March 20, 2002, through 
June 27, 2004, is granted.

A compensable rating for gastritis with duodenal and gastric 
ulcers, from June 28, 2004, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



